DETAILED ACTION
Claims 1-15 are pending in the instant application, Applicant amending claims 1, 6, and 11.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant filed a request for continued examination after a final rejection under 37 CFR 1.114.  The Office withdraws the finality of the previous Office action, as this application is eligible for continued examination under 37 CFR 1.114 and Applicant paid the fee set forth in 37 CFR 1.17(e). The Office entered Applicant's submission filed on November 17, 2022.

Claim Rejections - 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-15 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
calculate the amount of farming activity as area covered by the farming activity performed by the device from the location data, wherein the area covered is calculated using a decision tree algorithm, or a clustering algorithm.

These steps are abstract in nature because they are directed towards the mathematical calculations associated with determining an area farmed. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:
determining a predetermined set of features including rate of heading change, and change of displacement between current position and past positions of the device from the received location data and ignition status

applying rules by an analytics system... and the location aware database to determine, if the movement of the device is a farming activity,

wherein the rules are applied by a stream processing pipeline and include using a machine learned model built by analyzing the location data available within a predetermined time-window,

wherein the machine learning is performed by generating output class variables based on the location data including heading, speed and ignition status,

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating the type of activity a device is performing. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
computer implemented method

receiving device information from a device

applying rules by an analytics system including a processor and the location aware database to determine if the movement of the device is a farming activity

wherein the rules are applied by a stream processing pipeline and include using a machine learned model built by analyzing the location data available within a predetermined time-window,

wherein the machine learning is performed by generating output class variables based on the location data including heading, speed and ignition status; 

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because the additional elements are either mere instructions to implement an abstract idea on a computer (computer implemented method) or add insignificant extra-solution activity (receiving information) to the abstract idea. See MPEP 2106.05(f) and (g).
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 53-60 and FIGS. 5 and 6.  
The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because the additional elements are either mere instructions to implement an abstract idea on a computer (computer implemented method) or add insignificant extra-solution activity (receiving information) to the abstract idea. See MPEP 2106.05(f) and (g).
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-15 are not patent eligible under the Alice/Mayo analysis.
	
Claim Rejections - 35 USC § 103
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmar, US 2016/0147962, in view of Getchius, US 2015/0161553.
AS TO CLAIM 1 
receiving device information from a device, wherein the device information includes location data provided by a location tracking system and ignition status of the device
Vollmar (paragraphs 28-29 and 39) teaches receiving location data and sensor measurements then extracting information from the crop plan. Vollmar (paragraphs 28, 32-33, 36, and 52) further teaches concerning the user device power provision (i.e. is the motor is running)

storing the received device information including location data in a location aware database
Vollmar (paragraph 40) teaches storing sensor measurements and (paragraph 41) teaches the use of memory. This storing sensor data in a memory is the functional equivalent of a database, as that the common name for software which stores readings in a memory.
Applicant’s as-filed specification (paragraph 20) discloses “The analytics system may include a special document database that has GeoJSON support, also known as a location aware database.” This disclosure shows that the use of GeoJSON support for a document database known at the time of the application. As such, GeoJSON support of a database is admitted prior art. 
Functionally, a location aware database is simply a database as taught by the cited prior art but improved using the previously known GeoJSON support. As such, the teaching of the database of the above cited prior art reads on the location aware database of the instant application combined with the known upgrade of a database using GeoJSON. This is because it is within the capabilities of one of ordinary skill in the art to modify Vollmar to include GeoJSON support with the predictable result of creating a location aware database. See MPEP 2143(C). 

determining a predetermined set of features including rate of heading change, and change of displacement between current position and past positions of the device from the received location data and ignition status of the device
Vollmar (paragraphs 28-29) teaches receiving measurements and extracting information from the crop plan. Vollmar (paragraph 45) teaches concerning recording the location, time, speed, heading, or any other suitable parameter associated with the agricultural treatment. Vollmar (paragraphs 28, 32-33, 36, and 52) further teaches concerning the user device power provision (i.e. is the motor is running).

applying rules by an analytics system including a processor and the location aware database to determine if the movement is a farming activity,
Vollmar (as discussed above) teaches concerning processors and a location aware database. Vollmar (paragraphs 26 and 39) teaches monitoring farming equipment movements and location data. Vollmar teaches concerning farming activities, Vollmar does not explicitly teach distinguishing between farming and non-farming activities. 
However, Getchius (paragraph 23) teaches distinguishing between working and non-working activities. When the teaching of Getchius with respect to working versus non-working activities are combined with the farming embodiment of Vollmar, the result is the predictable assessment of farm machinery assessed as conducting farming or non-farming activities.

calculate the amount of farming activity as area covered by the farming activity performed by the device from the location data, wherein the area covered is calculated using a decision tree algorithm, or a clustering algorithm.
The Examiner understands the claim language as an alternate between determining based on location data or determining based on a clustering algorithm. This is based upon the decision tree being a clause only affecting the location data alternative. 
As such, Vollmar (paragraphs 26 and 30) teaches concerning determining area and (paragraphs 29 and 31) teaches concerning cluster analysis of this data.

wherein the rules are applied by a stream processing pipeline and include using a machine learned model built by analyzing the location data available within a predetermined time-window
Applicant’s as-filed specification (paragraph 36) discloses 
While data makes its way to the cloud, it passes through a stream processing pipeline where a decision is made whether the vehicle/equipment is moving in a field or on a straight road. To make a decision here, a machine learned model that has been built by analyzing bulk data taken over several days is employed. For example, a heuristic or learning algorithm may be used to determine if the vehicle/equipment is making 'farming like movements' via step 206. The algorithm relies on the fact that when vehicles/equipment move on land doing a farming job, (1) they make frequent changes in direction (2) they move very slowly and (3) repeatedly visit the same spot or brush close to the same spot. The algorithm may take any or all the above values and use a decision tree to determine if the vehicle/equipment is making movements that mimic a farming activity. This determination may be performed by analyzing information available within a predetermined time-window, for example, if a vehicle makes 7-8 turns with more than 120 degree angle within 10-20 minutes, the activity may be determined to be a farming activity. The number of turns, the angle of turns and the time window noted herein are for examples only, and other parameters for number of turns, the angle of turns and the time window may also be used.

This disclosure shows that a stream processing pipeline is a machine learning model can be one which has been trained on movement data over the course of several days when individual movements occur on the time scale of 10-20 minutes. As such, a stream processing pipeline can be satisfied by training a machine learning model on a dataset containing approximately 400 data points [(several days : 5 days) x (13 working hours / day) x (6 10-minute-interval data points /  working hour) =~ 400 data points)].

wherein the machine learning is performed by generating output class variables based on the location data including heading, speed and ignition status of the device;
Vollmar (paragraphs 28-29 and 39) teaches receiving location data and sensor measurements then extracting information from the crop plan.

CONCERNING THE COMBINATION:
Vollmar is directed to monitoring and assessing the conduct of agricultural vehicles as they perform agricultural work (abstract). Vollmar does not consider the effect of conducting the agricultural work on the material condition of the various agricultural vehicles. However, those operating a fleet of agricultural vehicles as a business, as taught by Getchius (abstract) understand that the usage of the vehicles is another cost to the business, either a running cost associated with maintenance and minor repair or a capital cost associated with replacing equipment.
Thus, one having ordinary skill in the art at the time of the application would understand that when already monitoring the performance of the agricultural vehicles in their agricultural roles (Vollmar), the data gathered would complementarily allow for monitoring and assessing the usage of the vehicles themselves (Getchius). The additional monitoring would be minimal, as the data already gathered for the agricultural assessment of Vollmar covers most metrics which would be of interest to assessing maintenance and usage concerns of Getchius. The concerns include the type and kind of usage (working versus non-working or continuous working versus allowing breaks for routine maintenance).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Vollmar and Getchius. The motivation is to leverage existing data collection for additional business and maintenance monitoring to ensure that the capital equipment of a farming business is operated in an optimally profitable manner.

AS TO CLAIM 2 (of 1) 
wherein device information further comprises any of: ignition status of the device, direction where the device is heading, speed of the device, engine load of the device, start time of the movement, stop time of the movement or a combination thereof.
Vollmar (paragraph 45) teaches concerning recording the location, time, speed, heading, or any other suitable parameter associated with the agricultural treatment.

AS TO CLAIM 3 (of 2) 
wherein the predetermined set of features further comprise any of: ignition status of the device, location of the device, direction where the device is heading, speed of the device, engine load of the device, active segments for the device or a combination thereof.
Vollmar (paragraph 45) teaches concerning recording the location, time, speed, heading, or any other suitable parameter associated with the agricultural treatment.

AS TO CLAIM 4 (of 1) 
wherein applying rules to determine if the movement of the device comprises any of using a heuristic algorithm, using a learning algorithm or a combination thereof.
Vollmar (paragraphs 29 and 31) teaches concerning the use of a machine learning module and heuristic algorithms.

AS TO CLAIM 5 (of 3) 
wherein applying rules to determine if the movement of the device comprises:
using ignition status of the device to calculate segments where the device was active,
Getchius (paragraphs 13 and 19-21)

finding a location that appears to be clustered around a specific region for every active segment
Getchius (paragraphs 20 and 41)

determining the starting and ending times for each cluster found
Getchius (paragraphs 27-28 and 57-58)

marking the record as farming activity if it falls within the cluster for each clustered activity.
Getchius (paragraphs 13, 21, and 59)
The motivation for combining Vollmar and Getchius given in the claim 1 rejection above applies here, as the use of the data is applied to assessing the health of the fleet of farming vehicles.

AS TO CLAIMS 6-10 
The claims recite elements substantially similar to those recited in claims 1-5. Thus, the art and rationale of claims 1-5 applies. 

AS TO CLAIMS 11-15 
The claims recite elements substantially similar to those recited in claims 1-5. Thus, the art and rationale of claims 1-5 applies. 

Response to Arguments
Applicant's arguments filed November 17, 2022 have been fully considered but they are not persuasive or are moot in light of the new ground of rejection.

Concerning the rejection under 35 USC 101:
Applicant argues that the amended claim language renders the claims patent eligible. As the amended language remains directed towards information, the claims as a whole remain directed towards the abstract idea identified in the rejection above and thus not patent eligible.

Concerning the rejection under 35 USC 103:
Applicant argues that the cited prior art does not tech the amended claim language. Applicant’s argument is unpersuasive for the reasons given in the updated rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623